EXHIBIT 10.1

Voting Support and Nomination Agreement

This Voting Support and Nomination Agreement (this “Agreement”), dated as of
July 9, 2018, is entered into by and among SailingStone Capital Partners LLC, a
Delaware limited liability company (“SailingStone Capital”) and SailingStone
Holdings LLC, a Delaware limited liability company (collectively, the
“SailingStone Parties”, and each individually, a “SailingStone Party”) and Range
Resources Corporation, a Delaware corporation (the “Company”).

WHEREAS, as of the date hereof to its knowledge, SailingStone Capital currently
has discretionary investment authority and discretionary voting authority over
approximately 41,621,584 shares of the Company’s common stock (“Common Stock”);

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
board of directors of the Company (the “Board”) will: (i) identify one (1)
incumbent director who will not be included in the Board’s slate for election at
the 2019 Meeting (as defined below) and one (1) incumbent director who will not
be included in the Board’s slate for election as a director at the 2020 Meeting
(as defined below) and (ii) cooperate in good faith with the SailingStone
Parties to identify two (2) new independent directors to be appointed to the
Board, who, in each case, are mutually agreeable to the Board and the
SailingStone Parties; and

WHEREAS, subject to the terms and conditions set forth in this Agreement, the
SailingStone Parties agree to vote all shares of Common Stock with respect to
which SailingStone Capital has discretionary investment authority and
discretionary voting authority in accordance with the recommendations of the
Board at the 2019 Meeting and the 2020 Meeting with respect to the election of
directors.

NOW, THEREFORE, in consideration of the foregoing and the mutual promises,
representations, warranties, covenants and agreements of the parties and for
other good and valuable consideration, the receipt and sufficiency of which are
acknowledged by each of the parties, the parties, intending to be legally bound,
agree as follows:

Article 1

BOARD OF DIRECTORS

1.1Joint Appointees.

(a)The Company (acting through the Board and the Governance and Nominating
Committee of the Board) shall identify one (1) incumbent director who shall not
be included in the Board’s slate for election as a director at the next annual
meeting of stockholders of the Company (the “2019 Meeting”) and one (1)
incumbent director (each such incumbent director, a “Non-Returning Director”)
who shall not be included in the Board’s slate for election as a director at the
first annual meeting of stockholders of the Company following the 2019 Meeting
(the “2020 Meeting”); provided, however, that in no event shall any of the
Jointly Selected Directors (as defined below) be selected as a “Non-Returning
Director”.

DOC ID - 28586680.7

 

 

 

 

--------------------------------------------------------------------------------

 

(b)Both the Company (acting through the Board and the Governance and Nominating
Committee of the Board) and the SailingStone Parties shall have the ability to
recommend to the other party director candidates for appointment to the Board
and shall consider in good faith any director candidates proposed by the other
party for such directorships. Upon the recommendation of a director candidate by
the Company or the SailingStone Parties, as applicable (a “Submitting Party”) to
the other Party (the “Receiving Party”), the Receiving Party shall notify the
Submitting Party as promptly as reasonably practicable whether or not such
Receiving Party agrees to the recommendation of such Submitting Party. If such
Receiving Party does not agree to the recommendation of such Submitting Party
(it being understood that a Receiving Party may withhold its agreement in its
sole discretion), each of the Company and the SailingStone Parties shall have
the right to continue to recommend to the other Party additional director
candidates, which the other Party shall consider in good faith and on an as
promptly as reasonably practicable basis, and the Parties shall continue to
follow the procedures of this Section 1.1(b) until the Company and the
SailingStone Parties mutually agree on two (2) candidates to be appointed to the
Board as independent directors (such candidates, collectively, the “Joint
Appointees”, and each individually, a “Joint Appointee”, and together with any
director appointed to the Board pursuant to that certain Voting Support and
Nomination Agreement, dated as of August 7, 2016, by and among the SailingStone
Parties and the Company, the “Jointly Selected Directors”).  The Company shall
take all necessary action to appoint each Joint Appointee to the Board as
promptly as reasonably practicable after mutual agreement is reached by the
Company and the SailingStone Parties with respect to such Joint Appointee and
each such Joint Appointee shall be included in the Board’s slate for election as
a director at the 2019 Meeting and the 2020 Meeting.

 

Article 2

COVENANTS

Covenants of the SailingStone Parties

.

(a)During the period commencing on the date hereof and ending on the date this
Agreement terminates in accordance with Section 4.1, the SailingStone Parties
agree that at any meeting of the Company stockholders, however called, including
the 2019 Meeting and the 2020 Meeting (or any adjournment or postponement
thereof), and in connection with any written consent solicitation, SailingStone
Capital shall vote, or cause to be voted, all of the Common Stock for which
SailingStone Capital has discretionary investment authority and discretionary
voting authority as of the record date of such applicable meeting, vote or
consent in accordance with the recommendations of the Board with respect to: (i)
the election of Company directors, including the election of the Company’s
nominees to the Board, including the Joint Appointees and (ii) any other
proposals or nominations proposed or supported by any other stockholder of the
Company that relate specifically to the matters in clause (i) above or otherwise
relate to Board makeup or structure (it being understood that the SailingStone
Parties and their affiliates (as such term is defined under the U.S. Securities
Exchange Act of 1934 (the “Exchange Act”)) shall be free to vote their shares of
Common Stock in their sole discretion with respect to any proposals made by the
Company other than those of the type referred to in clause (i) above and any
stockholder proposals not specifically related to the matters in clauses (i) and

DOC ID - 28586680.7

 

 

2

 

--------------------------------------------------------------------------------

 

(ii) above; it also being understood that, in the case of clause (ii) above, the
SailingStone Parties and their affiliates shall be permitted to vote in their
sole discretion with respect to any proposals that relate to the implementation
of takeover defenses or that adversely affect the rights of stockholders in a
material respect). Notwithstanding the foregoing, consistent with Section
2.1(b)(i) below, in no event shall any SailingStone Party disclose publicly or
to any other stockholder of the Company its intention to vote against the
Company’s non-binding proposal to approve its executive compensation philosophy;
provided, for avoidance of doubt, the SailingStone Parties shall be free to
discuss their intentions to vote on all matters with their respective clients in
the ordinary course of business in a manner that would not reasonably be
expected to lead to general public disclosure regarding any SailingStone Party’s
intention to vote against the Company’s non-binding proposal to approve its
executive compensation philosophy.

(b)Except as expressly set forth in this Agreement, the SailingStone Parties
agree that, during the period commencing on the date hereof and ending on the
date this Agreement terminates in accordance with Section 4.1, unless
specifically invited in writing by the Board, none of the SailingStone Parties
or any of their affiliates (as such term is defined in the Exchange Act) will in
any manner, directly or indirectly (including, without limitation, by directing
or requesting that any other person take such action):

(i)effect or seek, offer or propose (whether publicly or otherwise and whether
or not subject to conditions) to effect, or announce any intention to effect or
cause or participate in or in any way knowingly assist, facilitate or encourage
any other person to effect or seek, offer or propose (whether publicly or
otherwise and whether or not subject to conditions) to effect, or announce any
intention to effect or cause or participate in: (A) any “solicitation” of
“proxies” to vote (as such terms are used in applicable corporate and securities
laws, but including actions that would be a solicitation but for an exemption
under such laws) or consents to vote (whether or not related to the election or
removal of directors) (including, without limitation, any solicitations of
consents with respect to the calling of a special meeting of stockholders) with
respect to the Common Stock; (B) the initiation, proposal, encouragement or
solicitation of stockholders of the Company for the approval of any stockholder
proposals with respect to the Company (including pursuant to Rule 14a-8 under
the Exchange Act); or (C) the solicitation, advisement or knowing influence of
any person with respect to the voting of any Common Stock;

(ii)deposit any Common Stock in a voting trust or subject Common Stock to a
voting agreement or other agreement or arrangement with respect to the voting of
Common Stock, including, without limitation, by lending any securities of the
Company to any person or entity for the purpose of allowing such person or
entity to vote such securities in connection with any stockholder vote of the
Company;

(iii)publicly make or be the proponent of any recommendation, suggestion or
other statement, offer or proposal of: (A) any take-over bid or tender offer for
Common Stock; (B) any acquisition of a material portion of the assets or
property of the Company; (C) any stock repurchase, dividend, self-tender or
other change in capitalization, or any merger, amalgamation, acquisition,
disposition, consolidation, recapitalization, restructuring, liquidation,
dissolution, or other business combination or extraordinary transaction
involving the Company or any of its subsidiaries, businesses or divisions (each,
an

DOC ID - 28586680.7

 

 

3

 

--------------------------------------------------------------------------------

 

“Extraordinary Transaction”), provided that nothing in this paragraph (iii)
shall be deemed to preclude or prohibit the SailingStone Parties or their
affiliates from communicating their views with respect to such matters privately
to the Board or from tendering into a tender or exchange offer or receiving any
consideration on the same basis as any other stockholders of the Company in
connection with an Extraordinary Transaction; or from voting for or against any
such Extraordinary Transaction;

(iv)(A) requisition, call or seek to requisition or call any meeting of the
Company’s stockholders; (B) except as provided herein, seek representation on
the Board; (C) seek, or vote for or support another party seeking, the removal
of, or vote for the removal of, any member of the Board; (D) except as provided
herein, seek, or vote for or support another party seeking to elect or appoint
one or more members of the Board; or (E) conduct a referendum of the Company’s
stockholders;

(v)make any request under Section 220 of the Delaware General Corporation Law or
other applicable legal provisions regarding inspection of books and records or
other materials (including stockholder list materials);

(vi)form, join or in any way participate in a “group” (as defined in
Section 13(d)(3) of the Exchange Act) in connection with any action contemplated
in this Section 2.1;

(vii)acquire beneficial ownership of any shares of Common Stock if, after giving
effect to such acquisition, the SailingStone Parties, together with their
respective affiliates, would beneficially own more than 19.99% of the issued and
outstanding shares of Common Stock (for purposes of this Agreement, “beneficial
ownership” and derivative terms shall have the meaning given in Rule 13d-3 under
the Exchange Act);

(viii)(1) take any action which could cause or require the Company or any
affiliate (as defined in the Exchange Act) of the Company to make a public
announcement regarding any of the circumstances described in paragraphs (i)
through (vii) above, (2) seek or request permission to take any action described
in paragraphs (i) through (vii) above (provided that, for the avoidance of
doubt, the SailingStone Parties shall not be prohibited from requesting
permission to take an action described in paragraph (vii) solely due to the fact
that the action itself, if approved by the Company, may require the filing of an
amendment to a Schedule 13D), (3) make any request to amend, waive or terminate
any provision of this Section 2.1(b) (including, without limitation, this
Section 2.1(b)(viii)), or, subject to paragraph (ix) below, seek permission to
make any public announcement with respect to any of the circumstances described
in paragraphs (i) through (vii) above, in each case, which would reasonably be
expected to require (x) public disclosure thereof by the Company or (y) the
filing of an amendment to any Schedule 13D or any other filing under the
Exchange Act filed by the SailingStone Parties (provided that, for the avoidance
of doubt, the SailingStone Parties may make such filings as are required by
Sections 13 and 16 of the Exchange Act to the extent such filings are required
solely in respect of the acquisition or disposition of Common Stock in
compliance with this Agreement);

DOC ID - 28586680.7

 

 

4

 

--------------------------------------------------------------------------------

 

(ix)knowingly enter into any discussions, negotiations, arrangements or
understandings with any third party with respect to the foregoing, or knowingly
take any action or propose to take any action with respect to any of the
foregoing, including through the provision of advice, assistance, influence,
support, public statements or encouragement.

2.2Covenants of the Company.

(a)During the term of this Agreement, the size of the Board shall not be greater
than ten before the 2019 Meeting and shall not be greater than nine after the
2019 Meeting.

(b)The Company shall take all necessary steps to ensure that, at all times
during the term of this Agreement, the Chairman of the Board will not be the
same person as the chief executive officer of the Company.

Article 3

REPRESENTATIONS AND WARRANTIES

Representations of the SailingStone Parties

.  The SailingStone Parties represent and warrant as follows:

(a)The SailingStone Parties have the power and authority to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.

(b)This Agreement has been duly and validly authorized, executed and delivered
by the SailingStone Parties, constitutes a valid and binding obligation and
agreement of the SailingStone Parties and is enforceable against the
SailingStone Parties in accordance with its terms, subject to the qualification
that enforceability may be limited by bankruptcy, insolvency, reorganization or
other applicable laws relating to or affecting rights of creditors generally and
subject to the qualification that equitable remedies, including specific
performance, are discretionary.

(c)As of the date hereof to their knowledge, the SailingStone Parties and their
affiliates have discretionary investment authority and discretionary voting
authority over an aggregate of approximately 41,621,584 shares of Common Stock
and such shares constitute all of the Common Stock over which the SailingStone
Parties and their affiliates have discretionary investment authority and
discretionary voting authority.  The Company acknowledges and agrees that,
pursuant to applicable law and the terms of any investment advisory or similar
agreements with SailingStone Capital, investment advisory clients of
SailingStone Capital may have the authority to revoke SailingStone Capital’s
authority to exercise voting discretion over the Common Stock, and that such
investment advisory clients of SailingStone Capital are not (and shall not be)
bound by the terms and conditions of this Agreement with respect to the voting
of such Common Stock.  The Company further acknowledges and agrees that while
SailingStone Capital will use commercially reasonable

DOC ID - 28586680.7

 

 

5

 

--------------------------------------------------------------------------------

 

efforts to obtain proxy voting materials from all investment advisory client
custodians, SailingStone Capital will not be responsible for voting shares of
Common Stock for which an investment advisory client’s custodian fails to
forward proxy materials to SailingStone Capital.

(d)The SailingStone Parties and their affiliates have not, and, to their
knowledge, none of their investment advisory clients have formed, joined or in
any way participated in a “group” (as defined in Section 13(d)(3) of the
Exchange Act) in connection with any action contemplated in Section 2.1(b).

Representations of the Company

.  The Company represents and warrants as follows:

(a)The Company has the power and authority to execute, deliver and carry out the
terms and provisions of this Agreement and to consummate the transactions
contemplated hereby.

(b)This Agreement has been duly and validly authorized, executed and delivered
by the Company, constitutes a valid and binding obligation and agreement of the
Company and is enforceable against the Company in accordance with its terms,
subject to the qualification that such enforceability may be limited by
bankruptcy, insolvency, reorganization or other applicable laws relating to or
affecting rights of creditors generally and subject to the qualification that
equitable remedies, including specific performance, are discretionary.

(c)Kevin S. McCarthy has irrevocably resigned from the Board effective as of
June 13, 2018 and Robert A. Innamorati has irrevocably resigned from the Board,
effective as of September 30, 2018, the Company has accepted such resignation
and Mr. Innamorati will cease to be a director as of such date.

Article 4

TERMINATION

Termination

.  This Agreement shall remain in full force and effect until the earliest of:

(a)thirty (30) calendar days prior to the last date on which individuals may be
nominated for election as directors at the first annual meeting of the Company
after the 2020 Meeting; provided that the SailingStone Parties may terminate
this Agreement on the date that is thirty (30) calendar days prior to the last
date on which individuals may be nominated for election as directors of the
Board at the 2020 Meeting by notifying the Company in writing at least ten (10)
calendar days in advance of such termination; and

(b)such other date established by mutual written agreement of each of the
parties.

 

DOC ID - 28586680.7

 

 

6

 

--------------------------------------------------------------------------------

 

Effect of Termination

.  Article 5 shall survive the termination of this Agreement.  No termination
pursuant to Section 4.1 shall relieve any party hereto from liability for any
breach of this Agreement prior to such termination.

Article 5

GENERAL

Notices

.  All notices, requests, claims, demands and other communications hereunder
shall be in writing and shall be deemed to have been duly given to a party if
delivered in person or sent by overnight delivery (providing proof of delivery)
to the party at the following addresses (or at such other address for a party as
shall be specified by like notice) on the date of delivery, or if by facsimile
or email, upon confirmation of receipt:

If to the Company:

Range Resources Corporation
100 Throckmorton Street, Suite 1200
Fort Worth, Texas 76102

Attention:David Poole
Fax No.:(817) 869-9154
Email:dpoole@rangeresources.com

with copies (which shall not constitute notice) to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064

Attention:Scott A. Barshay | David Klein
Fax No.:(212) 492-0040 | (212) 492-0659
Email:sbarshay@paulweiss.com  | dklein@paulweiss.com

If to the SailingStone Parties:

SailingStone Capital Partners
1 California Street, 30th Floor
San Francisco, CA 94111
Attention:Kathlyne Kiaie
Fax No.:(415) 358-4118
Email:kkiaie@sailingstonecapital.com

DOC ID - 28586680.7

 

 

7

 

--------------------------------------------------------------------------------

 

with a copy (which shall not constitute notice) to:

Schulte Roth & Zabel LLP
919 Third Avenue
New York, NY 10022

Attention:Marc Weingarten
Fax No.:(212) 593-5955
Email:marc.weingarten@srz.com

 

No Third-Party Beneficiaries

.  Nothing in this Agreement, whether express or implied, is intended to or
shall confer any rights, benefits or remedies under or by reason of this
Agreement on any persons other than the parties hereto, nor is anything in this
Agreement intended to relieve or discharge the obligation or liability of any
third persons to any party.

Communications

.

(a)On the date of this Agreement, the Company and the SailingStone Parties shall
jointly issue a mutually agreeable press release (the “Press Release”)
announcing this Agreement, substantially in the form attached hereto as Exhibit
A.  Prior to the issuance of the Press Release, neither the Company nor the
SailingStone Parties shall issue any press release or public announcement
regarding this Agreement or take any action that would require public disclosure
thereof without the prior written consent of the other party.  No party or any
of its affiliates (as defined in the Exchange Act) shall make any public
statement (including, without limitation, in any filing required under the
Exchange Act) concerning the subject matter of this Agreement inconsistent with
the Press Release.  During the period commencing on the date hereof and ending
on the date this Agreement terminates in accordance with Section 4.1, no party
shall make any public announcement or statement with respect to the subject of
this Agreement that is inconsistent with or contrary to the statements made in
the Press Release, except as required by law or the rules and regulations under
any stock exchange or governmental entity or except as with the prior written
consent of the SailingStone Parties and the Company, as applicable.  The
Company, with respect to its Current Report on Form 8-K, and the SailingStone
Parties, with respect to the amendment of SailingStone Capital’s Schedule 13D,
and each in connection with the entrance by the parties to this Agreement, will
provide the other party, prior to each such filing, a reasonable opportunity to
review and comment on such documents, and each such party will consider any
comments from the other party in good faith.  The Company acknowledges that
SailingStone Capital may file this Agreement as an exhibit to its Schedule 13D.

(b)During the period commencing on the date hereof and ending on the date this
Agreement terminates in accordance with Section 4.1:

(i)the SailingStone Parties, their respective officers and directors and the
SailingStone Parties’ controlled affiliates shall refrain from making or causing
to be made, by press release or similar public statement to the press or media,
or in an SEC filing, any statement or announcement that constitutes an ad
hominem attack on the officers or

DOC ID - 28586680.7

 

 

8

 

--------------------------------------------------------------------------------

 

directors of the Company or any person who has served as an officer or director
of the Company in the past; and

(ii)the Company, its affiliates and their respective officers and directors
shall refrain from making or causing to be made, by press release or similar
public statement to the press or media, or in an SEC filing, any statement or
announcement that constitutes an ad hominem attack on the officers, directors,
partners or investment professionals of the SailingStone Parties or any person
who has served as an officer, director or investment professional of the
SailingStone Parties in the past.

(c)Nothing in Section 5.3(a) or 5.3(b) shall prevent the making of any factual
statement as required by applicable legal process, subpoena, or legal
requirement or as part of a response to a request for information from any
governmental authority with jurisdiction over the party from whom information is
sought.

Fiduciary Duties

.  Notwithstanding anything herein to the contrary, the SailingStone Parties
shall not be required to take or omit to take any action hereunder to the extent
such action (or omission of action) would reasonably be expected to be
inconsistent with the SailingStone Parties’ fiduciary duties or obligations
under the U.S. Investment Advisers Act of 1940 or the U.S. Investment Company
Act of 1940.

Governing Law

.  This Agreement shall be governed by and construed in accordance with the laws
of the State of Delaware.  The parties:  (a) irrevocably and unconditionally
consent and submit to the jurisdiction of the Court of Chancery of the State of
Delaware (or, if any such court declines to accept jurisdiction over a
particular matter, any state or federal court within the State of Delaware) and
any appellate court therefrom for purposes of any action, suit or proceeding
arising out of or relating to this Agreement; (b) agree that service of any
process, summons, notice or document by registered mail to the address set forth
in Section 5.1 of this Agreement shall be effective service of process for any
action, suit or proceeding brought against them; (c) irrevocably and
unconditionally waive any objection to the laying of venue of any action, suit
or proceeding arising out of or relating to this Agreement in such courts; and
(d) irrevocably and unconditionally waive the right to plead or claim, and
irrevocably and unconditionally agree not to plead or claim, that any action,
suit or proceeding arising out of or relating to this Agreement that is brought
in such courts has been brought in an inconvenient forum.  Notwithstanding the
foregoing, a party may seek injunctive or other equitable relief in any
jurisdiction to prevent another party’s breach of this Agreement.

Assignment

.  This Agreement shall be binding upon and inure to the benefit of and be
enforceable only by the parties hereto.  No party to this Agreement may assign
its rights or delegate its obligations under this Agreement, whether by
operation of law or otherwise.

Amendments; Waivers

.  This Agreement may only be amended pursuant to a written agreement executed
by all the parties, and no waiver of compliance with any provision or condition
of this Agreement and no consent provided for in this Agreement shall be
effective unless evidenced by a written instrument executed by the party against
whom such waiver or consent is to be effective.  No failure or delay by a party
in exercising any right, power

DOC ID - 28586680.7

 

 

9

 

--------------------------------------------------------------------------------

 

or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any right, power or privilege hereunder.

Entire Agreement

.  This Agreement constitutes the entire agreement of all the parties and except
as provided herein supersedes any and all prior and contemporaneous agreements,
memoranda, arrangements and understandings, both written and oral, between the
parties, or any of them, with respect to the subject matter hereof.  No
representation, warranty, promise, inducement or statement of intention has been
made by any party which is not contained in this Agreement and no party shall be
bound by, or be liable for, any alleged representation, promise, inducement or
statement of intention not contained herein.  The parties expressly disclaim
reliance on any information, statements, representations or warranties regarding
the subject matter of this Agreement other than the terms of this Agreement.

Counterparts

.  This Agreement may be executed in any number of counterparts (including by
facsimile transmission or email transmission in a “portable document format
(“.pdf”) form), each of which shall be deemed to be an original, but all of
which together shall constitute one binding agreement on the parties,
notwithstanding that not all parties are signatories to the same counterpart.

Expenses

.  The SailingStone Parties may submit reasonably detailed documentation of
their actual out-of-pocket expenses incurred in connection with all matters
related hereto (including the negotiation of this Agreement) and the Company
shall reimburse the SailingStone Parties for such expenses; provided, however,
in no event shall the Company be obligated to reimburse such expenses in excess
of $150,000 in the aggregate.  Except as otherwise provided in the preceding
sentence, all fees, costs and expenses incurred by each party shall be paid by
the party incurring such fees, costs or expenses.

Captions

.  The captions contained in this Agreement are for convenience only and shall
not affect the construction or interpretation of any provisions of this
Agreement.

Construction

.  Unless the express context otherwise requires: (a) wherever the word
“include,” “includes,” or “including” is used in this Agreement, it shall be
deemed to be followed by the words “without limitation”; (b) references herein
to any law, statue, regulation, or code mean such law, statue, regulation, or
code as amended, modified, codified, reenacted, supplemented or superseded in
whole or in part, and in effect from time to time prior to the execution of this
Agreement; and (c) terms defined in the singular shall have a comparable meaning
when used in the plural, and vice versa. The parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event of an ambiguity
or question of intent or interpretation arises, this Agreement shall be
construed as if drafted jointly by the parties, and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any of the provisions of this Agreement.

Specific Performance

.  The parties agree that irreparable damage would occur in the event any of the
provisions of this Agreement were not performed in accordance with the terms
hereof and that such damage would not be adequately compensable in damages.  It
is accordingly agreed that the parties are entitled to seek an injunction or
specific performance

DOC ID - 28586680.7

 

 

10

 

--------------------------------------------------------------------------------

 

of the terms hereof in addition to any other remedies at law or in equity, and a
party will not take any action, directly or indirectly, in opposition to another
party seeking relief on the grounds that any other remedy or relief is available
at law or in equity, and the parties further agree to waive any requirement for
the security or posting of any bond in connection with such remedy or relief.

DOC ID - 28586680.7

 

 

11

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the date
first above written.

RANGE RESOURCES CORPORATION

 

By:  /s/ David P. Poole


Name:  David P. Poole
Title:    Senior Vice President




DOC ID - 28586680.7

 

 

[Signature Page to Voting Support and Nomination Agreement]

 

--------------------------------------------------------------------------------

 

SAILINGSTONE CAPITAL PARTNERS LLC

 

By:  /s/ MacKenzie B. Davis


Name:  MacKenzie B. Davis
Title:    Managing Partner

SAILINGSTONE HOLDINGS LLC

 

By:  /s/ MacKenzie B. Davis


Name:  MacKenzie B. Davis
Title:    Managing Partner

 

 

 

DOC ID - 28586680.7

 

 

[Signature Page to Voting Support and Nomination Agreement]

 

--------------------------------------------------------------------------------

 

Exhibit A

Press Release

 

[See Attachment]

DOC ID - 28586680.7

 

 

 